DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on lines 9-10 that there are short cutting edges provided on boundary portions between “the major surface and the short lateral surfaces”.  However, since claim 1 sets forth that there are two short lateral surfaces, it is unclear to which of the two short lateral surface it is referring to? Are the short cutting edges provided on boundary portions between the major surface and each of the short lateral surfaces?  Further clarification is needed.
Similarly, lines 11-12 recite that there are long cutting edges provided on boundary portions between the major surface and the long lateral surfaces.  However, since claim 1 sets forth that there are two long lateral surfaces, it is unclear to which of the two long lateral surface it is referring to? Are the long cutting edges provided on boundary portions between the major surface and each of the long lateral surfaces?  Further clarification is needed.
Similarly, lines 16-17 recites that the minor surface has a straight shape when “viewed from the short and lateral surfaces, respectively”.  However, since the claim sets forth that there 
Claim 3 recites on lines 3-4 “the long lateral surface”.  Similarly, since claim 1 sets forth that there are two long lateral surfaces, it is unclear to which of the two long lateral surface it is referring to? Are the first and second concave sections, inwardly concave when viewed from either of the two long lateral surfaces?  Further clarification is needed.
Claim 4 recites on lines 2-3 “the corner cutting edge” and “the long lateral surface”.  Similarly, since claim 1 sets forth that there are corner cutting edges (plural) and that there are two long lateral surfaces, it is unclear to which of the corner cutting edges and to which of the two long lateral surface it is referring to? Does each of the first and second concave sections, start from each of the corner cutting edges and end at the straight line section? When viewed from either of the two long lateral surfaces?  Further clarification is needed.
Claim 5 recites on lines 2-3 “the short cutting edge” and “the long lateral surface”.  Similarly, since claim 1 sets forth that there are short cutting edges (plural) and that there are two long lateral surfaces, it is unclear to which of the short cutting edges, and to which of the two long lateral surface, it is referring to? Is each of the corner cutting edges connected to a short cutting edge? When viewed from either of the two long lateral surfaces?  Further clarification is needed.
Claim 6 recites on line 2 “the same radius of curvature”.  However there is insufficient antecedent basis for “the same radius of curvature”, since no “radius of curvature” nor “same radius of curvature has been previously introduced on the claim.  Additionally, it has been noted that no “curvature” has been previously introduced.  Further clarification is needed.
Claim 9
Claim 12 recites on line 2 “the short cutting edge”.  Similarly, since claim 1 sets forth that there are short cutting edges (plural) and that there are two long lateral surfaces, it is unclear to which of the short cutting edges, it is referring to? Further clarification is needed.
Claim 13 recites on lines 1-2 “each of the major surfaces”.  However it has been noted, that claim 1 sets forth a single major surface and not a plurality of major surfaces.  Accordingly, the metes and bounds of the claim are not clearly set forth since it is unclear to which other major surfaces (plural) it is referring to.  Proper clarification is needed.
Claim 14 and claim 15 each recites on lines 2 “the rest portion”.  However there is insufficient antecedent basis for “the rest portion” since no rest portion has been previously set forth in the claims.  What exactly is catalogued as a “rest portion”?  Is it that centers of the short cutting edges protrude further than any other portion of the short cutting edges?  In comparison to what is this “rest portion” catalogued as a rest portion?
Claims 16-20 are being interpreted as needing all of the claimed limitations of at least claim 1, accordingly, are rejected under 112 2nd due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. WO 2016/006812 (hereafter—Nam--) in view of Fang et al. US 2017/0014920 (hereafter—Fang--).
The Examiner notes that for purposes of Translation, equivalent document Nam et al. US 2017/0157684 will be used hereafter.
In regards to claim 1, Nam discloses a single-sided high feed cutting insert (Figures 1-4) comprising: a major surface (1) and a minor surface (2) facing each other in opposite directions; two short lateral surfaces (4 and 5) which connect between the major surface (1) and the minor surface (2) and which face each other in opposite directions; two long lateral surfaces (31 and 32) which connect between the major surface (1) and the minor surface (2) and between the two short lateral surfaces (4 and 5), which face each other in opposite directions, and which have a width (of each of the two long lateral surfaces) is greater than that of the short lateral surfaces (4 and 5); and a fastening hole (3) extending through the two long lateral surfaces (4 and 5) to receive a cutting tool fastening bolt inserted therein (see Figure 6), and comprising: short cutting edges (7 or 6) provided on boundary portions between the major surface (1) and the short lateral surfaces (4 and 5); long cutting edges (5/51 or 5/52) provided on boundary portions between the major surface (1) and the long lateral surfaces (31 and 32), and corner cutting edges (9) that connect between the short cutting edges (6 or 7) and the long cutting edges (5/51 or 5/52), wherein the short cutting edges (7 or 6) each has a shape when viewed from the major surface (Figure 2), and the minor surface (2) has a straight shape (see at least paragraph [0047] of the Translation) when viewed from the short (when viewed as on Figure 3) and long lateral surfaces (when viewed as on Figure 4), respectively.
However, Nam fails to disclose that the shape of each of the short cutting edges is outwardly convex curved when viewed from the major surface.
Nevertheless, Fang teaches that it is well known in the art of tangential cutting inserts to have at least one short cutting edge (11a) having an outwardly convex curved shape (as 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify the shape of the short cutting edges of Nam such that they are convex curved shaped when viewed from the major surface as taught by Fang, to improve surface finish of the machined surface when operating under undesirable machining conditions.
In regards to claim 2, Nam as modified discloses the single-sided high feed cutting insert of claim 1, Nam as modified also discloses that the short cutting edges (6 or 7 as modified by Fang) each has an outwardly convex curved shape (as indicated by R3 of Fang) when viewed from the short lateral surface (of Nam).
In regards to claim 9, Nam as modified discloses the single-sided high feed cutting insert of claim 1, Nam as modified also discloses that each of the short lateral surfaces (4 and 5 of Nam) includes a first clearance surface adjacent to the short cutting edge (6 or 7 of Nam), wherein the first clearance surface forms an angle with respect to the major surface (taking as a reference Figure 4 of Nam, note that there is a substantially right clearance angle with respect to the major surface, in the same way as indicated on Figure 5 of Applicant’s drawings as filed).
However, Nam as modified fails to disclose that the angle is obtuse.
A person of ordinary skill in the art, upon reading the teachings of Nam, would also have recognized the desirability of changing the clearance angle between each of the short lateral surfaces and the short cutting edge, depending on the material of the workpiece being machined and desired cutting edge strength.  Thus, it would have been obvious to a person of 
In regards to claim 10, Nam as modified discloses the single-sided high feed cutting insert of claim 9, Nam as modified also discloses that each of the short lateral surfaces (4 and 5 of Nam) further includes a second clearance surface connecting the first clearance surface and the minor surface, wherein the second clearance surface forms a right angle with respect to the major surface and the minor surface, and has a generally flat shape (taking as a reference Figure 4 of Nam, note that the second clearance angle is a right angle with respect to the major and minor surface in the same way as indicated on Figure 5 of Applicant’s drawings as filed).
In regards to claim 11, Nam as modified discloses the single-sided high feed cutting insert of claim 10, Nam as modified also discloses that the first clearance surface (of Nam) has a shape in which a width in a direction from the major surface to the minor surface increases gradually from a center toward the respective long lateral surfaces (in the same way as indicated on Figure 4 of Applicant’s Drawings as filed).
In regards to claim 12, Nam as modified discloses the single-sided high feed cutting insert of claim 1, Nam as modified also discloses that each of the short lateral surfaces (4 and 5 of Nam) includes a first clearance surface adjacent to the short cutting edge (6 or 7 of Nam), and a second clearance surface connecting the first clearance surface and the minor surface,  wherein the first clearance surface forms a substantially right angle with respect to the major surface (taking as a reference Figure 4 of Nam, note that there is a substantially right clearance angle with respect to the major surface, in the same way as indicated on Figure 5 of Applicant’s drawings as filed); and the second clearance surface forms an angle with respect to the major surface.

A person of ordinary skill in the art, upon reading the teachings of Nam, would also have recognized the desirability of changing the clearance angle between second clearance and the major surface, depending on the material of the workpiece being machined and desired cutting edge strength.  Thus, it would have been obvious to a person of ordinary skill in the art to try having the clearance angle formed between the second clearance and the major surface, be acute based on the teachings of Okumura in an attempt to provide improved cutting edge strength when machining a specific type of material, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as the clearance angle be obtuse; and the clearance angle be of a right angle).
In regards to claim 13, Nam as modified discloses the single-sided high feed cutting insert of claim 1, Nam as modified also discloses that the major surface (111 of Nam) is horizontally symmetrical, vertically symmetrical, and rotationally symmetrical by 180 degrees with respect to a center thereof (see figure 2 of Nam).
In regards to claim 14, Nam as modified discloses the single-sided high feed cutting insert of claim 1, Nam as modified also discloses that when viewed from the major surface (as modified by Fang), centers of the short cutting edges protrude further than the rest portion (refer to Figure 2B of Fang and note that a center portion of the short cutting edges protrude further than portion 12a).
In regards to claim 15, Nam as modified discloses the single-sided high feed cutting insert of claim 2, Nam as modified also discloses that when viewed from the short lateral surfaces (Figure 3 of Nam for example), centers (disposed along 6 and 7, and between each of corners 9) of the short cutting edges (7 or 6) protrude further than the rest portion (at least in relation to portion 7).
claim 16, Nam as modified discloses the single-sided high feed cutting insert of claim 1, Nam as modified also discloses a cutting tool (Figure 5 of Nam), the cutting tool comprising: a first seat surface (200 of Nam) on which the minor surface (2 of Nam) is placed; a second seat surface (400 of Nam) on which the short lateral surfaces (4 and 5 of Nam) are placed; and a third seat surface (320 of Nam) on which the long lateral surfaces (31 and 32 of Nam) are placed, wherein the third seat surface is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool (referring to Figure 7 of Nam, note that third seat surface 320 is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool).
In regards to claim 17, Nam as modified discloses the single-sided high feed cutting insert of claim 2, Nam as modified also discloses a cutting tool (Figure 5 of Nam), the cutting tool comprising: a first seat surface (200 of Nam) on which the minor surface (2 of Nam) is placed; a second seat surface (400 of Nam) on which the short lateral surfaces (4 and 5 of Nam) are placed; and a third seat surface (320 of Nam) on which the long lateral surfaces (31 and 32 of Nam) are placed, wherein the third seat surface is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool (referring to Figure 7 of Nam, note that third seat surface 320 is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool).
In regards to claim 19, Nam as modified discloses the single-sided high feed cutting insert of claim 9, Nam as modified also discloses a cutting tool (Figure 5 of Nam), the cutting tool comprising: a first seat surface (200 of Nam) on which the minor surface (2 of Nam) is placed; a second seat surface (400 of Nam) on which the short lateral surfaces (4 and 5 of Nam) are placed; and a third seat surface (320 of Nam) on which the long lateral surfaces (31 and 32 of Nam) are placed, wherein the third seat surface is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool (referring to 
In regards to claim 20, Nam as modified discloses the single-sided high feed cutting insert of claim 12, Nam as modified also discloses a cutting tool (Figure 5 of Nam), the cutting tool comprising: a first seat surface (200 of Nam) on which the minor surface (2 of Nam) is placed; a second seat surface (400 of Nam) on which the short lateral surfaces (4 and 5 of Nam) are placed; and a third seat surface (320 of Nam) on which the long lateral surfaces (31 and 32 of Nam) are placed, wherein the third seat surface is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool (referring to Figure 7 of Nam, note that third seat surface 320 is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool).
Allowable Subject Matter
Claim 3 and due to dependency, claims 4-8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722